Citation Nr: 0112245	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-10 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a back disorder, 
claimed as secondary to service-connected pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1996 to 
December 1996.  DD Form 214 describes her character of 
service as "uncharacterized." 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied entitlement to service 
connection for a back disorder.  

The Board notes that in a March 1999 rating decision, the RO 
granted entitlement to service connection for pes planus, 
evaluated as noncompensable, effective from December 6, 1996.  
In her March 1999 substantive appeal as to the issue of 
entitlement to service connection for a back disorder, the 
appellant also expressed disagreement as to the 
noncompensable evaluation assigned for her service-connected 
pes planus.  A statement of the case was issued as to the 
issue of entitlement to a compensable evaluation for pes 
planus in April 2000.  The appellant has not filed a 
substantive appeal as to that issue; thus it is not before 
the Board for appellate consideration.  



REMAND

A review of the record reflects that in an April 1998 rating 
decision, the RO denied entitlement to service connection for 
a back disorder on the basis that the claim was not well 
grounded because there was no evidence of treatment for back 
complaints during active service.  

However, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Thus, for the 
aforementioned reasons, a remand of this claim is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The record reflects that the 
appellant's service medical records are incomplete.  The 
record is further silent for current treatment records, if 
any.  Additionally, upon VA examination of the feet dated in 
May 1998, the examiner noted complaints of constant 
discomfort along the lower back region without radiation.  
Physical examination revealed mild scoliosis and full range 
of motion in all directions.  Deep tendon reflexes were 
normal at the ankle and knee levels.  A relevant diagnosis of 
mild leg length discrepancy or scoliosis was noted.  The 
appellant has alleged that her back complaints are secondary 
to her service-connected pes planus; however, a medical 
opinion as to the etiology of the appellant's back complaints 
has not been requested.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the appellant 
and obtain the names and addresses of all 
medical care providers who treated have 
treated her for her back complaints since 
December 1996.  After securing the 
necessary permission from the appellant, 
copies of any available records that are 
not already of record should be obtained 
and associated with the claims folder.

2.  The RO should make further attempts 
to obtain the appellant's complete 
service medical records from all 
appropriate sources.  If a negative 
response is received, it should be made a 
part of the record.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  The appellant should be afforded a VA 
specialist examination of her back to 
determine the current nature and severity 
of her claimed back disorder.  The claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report.  All necessary tests 
or studies should be performed and all 
findings must be reported in detail.  The 
examiner is requested to identify any 
disorder present in the appellant's back.  
The examiner is further requested to 
render an opinion as to the etiology and 
onset of any disorder present and whether 
it is as least as likely as not that a 
back disorder is related to the 
appellant's service-connected pes planus 
or any other incident of active military 
service.  All such information and 
opinions, when obtained, should be made a 
part of the appellant's claims file.  A 
complete rationale for any opinion 
expressed must be provided.

5.  Following completion of the above, 
the RO should review the claims folder to 
ensure that the requested development has 
been completed.  In particular, the RO 
should review the requested examination 
report and required opinion to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this REMAND.  If not, the RO should 
implement corrective action.

6.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a back disorder, claimed 
as secondary to service-connected pes 
planus. 

If the benefit sought on appeal remains denied, the appellant 
and her representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The Board notes that the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





